Title: From Thomas Jefferson to James Walker, 28 January 1804
From: Jefferson, Thomas
To: Walker, James


               
                  Sir 
                  Washington Jan. 28. 1804
               
               Your letter of Oct. 1. was recieved in the course of that month, altho’ the delay of compleating my mill will not only lose me the intermediate rent, but endanger rival establishments getting the start, yet my absence from home rendering it impossible for me to make other satisfactory arrangements, I must acquiesce in the delay of another twelvemonth as you propose, and expect you to begin for me in autumn next. by that time mr Hope will have done the walls, and mr Perry the covering & carpenter’s work generally. I must therefore get you to lay off the exact spot for the mill house for mr Hope, furnish him with a plan, and give mr Lilly a bill of scantling, which he will have sawed at the saw mill if compleated, or by hand if not compleated. I presume the sooner the ground is laid off the better, that mr Lilly may commence digging the foundation. possibly he may find blowing to do in it. you can also be so good, when you are there as to advise him about the canal, which has not yet been properly compleated, & the wing dam. from defects in both I understand the water does not get to the mill in proper quantity. Accept my best wishes
               
                  Th: Jefferson 
               
            